UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):May 24, 2011 CARMAX, INC. (Exact name of registrant as specified in its charter) Virginia (State or other jurisdiction of incorporation) 1-31420 (Commission File Number) 54-1821055 (I.R.S. Employer Identification No.) 12800 Tuckahoe Creek Parkway Richmond, Virginia (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (804) 747-0422 Not applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02. Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. On May 24, 2011, CarMax, Inc. (the “Company”) appointed Natalie L. Wyatt, 49, as the Company’s Assistant Vice President and Controller, as well as the Company’s principal accounting officer, effective June 6, 2011.Since 2006, Ms. Wyatt had served as the Company’s Assistant Vice President and Assistant Controller.Ms. Wyatt joined the Company in 1988 and has held a variety of positions of increasing responsibility since that time. There are no family relationships between Ms. Wyatt and any director or executive officer of the Company.Ms. Wyatt does not have any direct or indirect material interest in any transaction required to be disclosed pursuant to Item 404(a) of Regulation S-K. Kim D. Orcutt, who currently serves as the Company’s Vice President, Controller and principal accounting officer, has notified the Company that she will be retiring from the Company, effective June 17, 2011. Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. CARMAX, INC. (Registrant) Dated:May 31, 2011 By: /s/ Eric M Margolin Eric M. Margolin Senior Vice President, General Counsel and Secretary
